 RATH PACKING COThe Rath Packing CompanyandUnited Food andCommercialWorkersInternationalUnion,AFL-CIO, CLC. Case 18-CA-813226 April 1985DECISION AND ORDERBy CHAIRMAN DOTSON ANDMEMBERSHUNTER AND DENNISOn 30 August 1984 Administrative Law JudgeWalter J. Alprin issued the attached decision. TheGeneral Counsel and the Charging Party filed ex-ceptions and supporting briefs to which the Re-spondent filed ari answering brief.The Board has considered the decision and therecord in light of the exceptions' and briefs and'has decided to affirm the judge's rulings, findings,?and conclusions only to the extent consistent withthisDecision and Order.The judge dismissed the complaint which allegesthat the Respondent violated Section 8(a)(5) and(1) of the Act in February 1983 by(a) dealing di-rectly with its employees and (b) negotiating a sep-arate agreement with a local union providing for adecrease in employee wage rates, thereby unilater-allymodifying the terms of an existing collective-bargaining agreement. The General Counsel andthe Charging Party have excepted to thisdismissal,contending that a telegram dated 21 February 1983and sent from the International Union to the Re-spondent placed- it on notice that the local union'sauthority to negotiate wage deferrals had been re-voked. They also argue, in response to the Re-spondent's affirmative defense, that a prior agree-ment between the Respondent and the seven localswhich represents its employees, herein called theRath Chain, which provided for certain wage de-ferrals, did not authorize the separate agreementre-ferred to in the complaint. We find merit to theseexceptions..The facts which are fully-set forth in the judge'sdecision are summarized as-follows: The Respond-ent and the International Union (or its predeces-sors)3have been parties Jo a series of MasteriIn assertingjurisdiction,the judge found that the United Food andCommercialWorkers InternationalUnion,AFL-CIO, CLC, hereincalled the International Union, is recognized by the Respondent as theexclusive bargaining agent of its employeesNo party claims that theInternational Union is not the exclusive representativeAccordingly, weadopt this finding2The Charging Party has excepted to some of the judge's credibilityfindingsThe Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrectStandardDry Wall. Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir1951)We have carefully examined the record and find no basis for re-versing the findings3The Respondent'semployees were originally represented by theUnited Packinghouse Workers of America,AFL-CIO, which,following255Agreements for approximately 40 years, the mostrecent of which, effective from 1 September 1979to 31 August 1982, was extended to 31 August19.85.This agreement covered seven of the Re-spondent's facilities:Waterloo and Columbus Junc-tion,Iowa;Dallas,Houston, and San Antonio,Texas;Morrow, Georgia; and Charlotte, NorthCarolina. The actions of the Respondent and Local46 of the International, which represents unit em-ployees at the Respondent's Waterloo, Iowa facili-ty, are the subject of this proceeding.In 1979, the Respondent was experiencing finan-cial difficulties.With the knowledge and approvalof the International Union, the Respondent andLocal 46 negotiated two agreements, dated 13April and 2 June 1979, which provided for variouswage deferrals forWaterloo employees. Subse-quently, the collective-bargaining negotiations ofthe InternationalUnion and the Respondent inearly August-September 1982- resulted in the execu-tion of twowritten agreements,both of whichwere signed on 2 September 1982. The "Memoran-dum of Agreement," which was executed by theInternationalUnion and the Respondent and ex-tended the 1979-1982 Master Agreement until 31August 1.985, continued, with modification, the de-ferral agreements signed by the Respondent andLocal 46 in 1979. Additionally,a supplementalagreement,4 to which the Respondent and the RathChain were parties, provided, in essence, that $20of each employee's wage would be deferred anda 1968 merger, became the Amalgamated Meat Cutters and ButcherWorkmen of North America, AFL-CIO Following a 1979merger, thepresent Union, the United Food and Commercial WorkersInternational4The supplemental agreement provides,in pertinent partthat during the Rather Master Agreementa total of $20inwages during each week shallbedeferredand paid into thesegregated fund set forth in paragraph 4 herein below4 The parties have, in paragraph 3 above, agreed.upon the pay-ment of certain employees benefits into a segregated fund Such ben-efit payments,and any others which the parties may agree to add tothisAgreement,will continue to be paid into the segregated fund inaccordance with the terms of this Agreement An amount equal to atotal of $4 00 in wages during each week shall be contributed to theESOP(Employee Stock Operation Plan), for its first year funding,and the amounts will be actuarily determined thereafter on at leastan annual basis The remaining amounts contributed to this segregat-ed fund may, as agreed by the parties,be utilized to purchase andinstallcapital improvements and/or to fund advertising, sales ex-pense, and sales promotion expense The parties will meet on a peri-odic basis to review proposed expenditures which will be handled bya combination of written correspondence and telephone conferencecallsThe Company will use its best efforts to take into account, intheir proposed expenditures, the amounts contributed to the segre-gated fund by each participating plant The parties agree to utilizethe segregated fund to the benefit of all of the employees of all ofthe plants The parties may agree upon other matters for which thismoney may be utilized The employee benefit payments which havebeen paid into the segregated fund shall remain as deferred and con-tingent obligations to be paid to the employees out of the before-taxprofits of the Company as set forthbelow275 NLRB No. 42 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDapportioned between the employee stock optionplan and a capital expenditure fund.5-On 13 February 1983 the Respondent informedLocal 46 that additional wage deferrals were neces-sary.On 16 February Local 46 presented a propos-al to the Respondent's directors calling for, interalia, a $2-per-hour wage deferral. On 17 Februarythe Respondent's directors voted to seek a $2.50per hour wage deferral to be paid into a ",`profitsharing fund" and to be effective for a period of 10months. By letters dated 18 February 1983, the Re-spondent requested that the International Unionand Local 46 agree to the proposed deferral. Bytelegrams dated 21 February 1983, the Internation-alUnion advised the Respondent and -Local 46 that"no local union has been authorized . . . to act onbehalf of the International Union to change anyterms and conditions of the Master Agreement. 116On 22 February International Union RepresentativeAnderson met with officials of four of the locals inthe Rath Chain to discuss the proposed deferral. Atthatmeeting, Anderson expressly- directed the rep-resentative of Local 46 not to enter into any nego-tiations or conduct a membership vote on the pro-posed wage deferral. On 26 February the Local 46membership nonetheless voted to accept the pro-posed-wage deferral which was put into effect on28 February.As noted above, the judge dismissed the com-plaint in its entirety. He found that since at least1979 the International Union had been aware ofand had assisted in the formulation of locally nego-tiated contracts providing for wage deferrals forunit employees. Thus, he found that Local 46 hadbeen given the authority to negotiate deferrals andthat the Respondent relied on this grant of author-ity.He also noted that the International Union andLocal 46, in negotiating these agreements, werewilling to differentiate between a flat wage reduc-tion on one hand and a "deferral" with a provisionfor future, repayment on the other. In light of thisdistinction, the judge found that Local 46 had beengiven authority to bargain deferrals as long as theline between deferrals and concessions, e.g., flatwage reductions, was not crossed. Applying thisanalysis, he found that the 21 February 1983 tele-gram sent from the International to the Respondentdid not "redefine that"line or reduce the Local'sauthority to agree to deferrals."7 He thus foundthat the telegram did not constitute -notice to theRespondent that bargaining authority,had been re-voked nor did it serve to effectively reassert the _InternationalUnion's exclusive bargaining status.Accordingly, relying onBraeburn Alloy Steel Divi-sion,202 NLRB 1127 (1973), -the judge found thatthe international Union, having acquiesced in localbargaining, was bound by the actions of Local 46and that the Respondent did not violate the Actwhen it engaged in direct negotiations with Local46 or executed an agreement with that local pro-viding for an additional wage deferral for its Wa-terloo employees.-It is, of course, well settled that it is the duty ofan employer to bargain solely with a statutory rep-resentative and no other person or group.8 Howev-er, a bargaining representative may, by its actualdelegation or course of conduct and acquiescence,confer upon. an agent actual -or apparent authorityto act on its behalf.' Such authority may be re-voked, upon timely notice and in circumstanceswhere a third party has not acted in reliance on theprior grant of authority.' 0In applying these principles to the instant case,we find that the all-encompassing language of the21February 1983 telegram in advising the Re-spondent that "no local union has been authorized,. . . to act on behalf of the International -Union tochange any terms . . .' of the Master Agreement"" 1clearly and effectively disavowed any grant of au-thority which previously may have been conferred,irrespective of whether the February 1983 agree-ment be considered a deferral or a concession. Wealso find that by receipt of this telegram, prior tothe vote of the membership and implementation ofthe deferral, the Respondent was timely placed onnotice that it could not enter directly into any ad-ditional agreement with Local 46.12_5The judge also creditedtestimony that, in negotiating this agreement,the Respondent's attorney explained, with reference to par 4 of the sup-plemental agreement,set forth at fn 4 above, that the Employer's finan-cial situationwould possibly require future deferrals to benegotiated di-rectly between the Employer and the locals However, the judge alsofound thatitwasnever considered that the deferral contained in par 4would increaseabove $20 per week per employee5Thetelegrammore fully states-Ithas come to my attention that there may have beensome localdiscussionsinWaterloo with reference to the possibility of reducingterms andconditions set forthin theMaster Agreement with yourCompany This will place you on notice that no local union has beenauthorized by the United Food and Commercial WorkersInterna-tionalUnion, AFL-CIO, toact onbehalf of the International Unionto changeany terms and conditions of the Master Agreement7He also found that the oral admonition by the International Union'srepresentative Anderson to Local 46's representative did not constituteeffective notice to the Employer-8Medo Photo Supply Corp v. I LRB,-321U S 678 (1944)9SpriggsDistributingCo,219 NLRB 1046, _1049(1975),IndependentStave Co,148 NLRB 431 (1964)i° See Restatement 2d, Agency Secs 118, 119, and 135 (1957)" See also fn 612We thus find the judge's reliance onBraeburn Alloy,supra,mis-placed InBraeburnAlloy,the Board found that an international union ac-quiesced in a respondent's direct dealings with its affiliated local in lightof evidence that the international union's representative knew of directcontracts between the employer and the local, encouraged the negotia-tions, and took no steps to interpose the international's exclusive status orprevent the employer and local from communicating with each other RATH PACKING CO257.Further, -we reject the Respondent's argumentthat the 1982 supplemental agreement authorizedtheFebruary 1983 agreement between the Re-spondent and Local 46. In doing so, we note thatthe record shows-that the 1982 supplemental agree-ment, to which the Respondent and the Rath Chainwere parties,13 was negotiated with the knowledgeand approval of the International Union. Nonethe-less,we conclude that the 1982 supplemental agree-ment did not privilege..the Respondent's actions inFebruary 1983. First, we note that the supplemen-tal agreement expressly states that a"totalof $20 inwages.during each week shall be . . . deferred."(Emphasis added.) The bargaining history, as foundby the judge, also shows that the parties did not-consider a deferral in excess of $20. Thus, notwith-standing the credited evidence of an agreement topossible additional deferrals, the language of thecontract, as supported by evidence of an intentconsistentwith this language, does not encompassthe proposed deferral of an additional $2.50 perhour per employee. Further, the evidence showsthat the supplemental agreement was executed onbehalf of the seven locals which comprised theRath Chain and it is premsumably these sevenlocals, togetherwith the Respondent, which arereferenced as "parties" in the language of thatagreement. It is clear that the 1983 agreement be-tween the Respondent and Local 46, providing forwage deferrals, does not include all relevant par-ties.Finally, the 1982 supplemental agreement iden-tifies two funds for the placement of the deferredwages, the employee stock option plan and thecapital expenditure fund. The 1983 agreement doesnot identify these funds. Thus, even assuming thatthe 1982 supplemental -agreement provided for thenegotiationof additional agreements, the 1983agreement does not satisfy what appears to be nec-essary conditions for additional agreements. Thus,we find that the 1982 agreement did not authorizethe negotiation of the 1983 deferral agreement. Ac-cordingly, we find that, by negotiating and subse-quently executing an agreement providing for addi-tionalwage deferrals with Local 46, the Respond-ent violated Section 8(a)(5) and (1) of the Act.REMEDYHaving found,that the Respondent has engagedin certain unfair labor practices within the meaningof the Act,we shall order it to cease and desisttherefrom and to take affirmative action designedto effectuate the policiesof the Act.13The record shows that the supplemental agreement was signed bythe Respondent's representative and representatives from each of fourlocalsHowever, testimony shows that the agreement was adopted by allseven localsThe Respondent shall make employees whole forlosses suffered since 28 February 1983 as a result ofitsfailure to pay contractual wage rates when itunilaterally and without the consent of the Interna-tionalUnion decreased the wages of its Waterloo,Iowa employees. Such sums shall be computed inthe manner set forth inOgle Protection Service,183NLRB 682, 683 (1970), with interest, as prescribedinFlorida Steel Corp.,231NLRB 651 (1977). SeegenerallyIsis Plumbing Co.,138 NLRB 716 (1962).ORDERThe National Labor Relations Board orders thatthe Respondent, The Rath Packing Company, Wa-terloo, Iowa, its officers,agents,successors,and as-signs, shall1.Cease and desist from(a)Unlawfully bypassing the International Unionas the exclusive collective-bargainingrepresentativeof its unit employees and dealing directly with itsWaterloo, Iowa employees and Local 46.(b)Unilaterally, and without the consent of theInternationalUnion, modifying the collective-bar-gaining agreement between the Respondent and theInternationalUnion by reducing the wage rates, setforth in this agreement, of its Waterloo, Iowa em-ployees.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act.(a)Make whole all employees for losses sufferedas a resultof the Respondent's failure to pay itsWaterloo, Iowa employees the wage rates set forthin the parties' collective-bargaining agreement.(b) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and allother records necessary to analyze theamount of backpay due under the terms of thisOrder.(c) Post at its Waterloo, Iowa facility copies ofthe attached notice marked "Appendix." 14 Copiesof the notice, on forms provided by the RegionalDirector for Region 18, after being signed by theRespondent's authorized representative, shall be -posted by the Respondent 'immediately upon re-ceipt and maintained for 60 consecutive days in14 If this Orderis enforced by a Judgmentof a United States Court ofAppeals, the words in thenotice reading"Posted by Order of the Na-tional LaborRelations Board" shall read "Posted Pursuant to a-Judgmentof the United States Court of AppealsEnforcingan Order ofthe Nation-alLaborRelations Board " 258DECISIONSOF NATIONALLABOR RELATIONS BOARDconspicuous places including all places. where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent toensure that the notices are not -altered, defaced, orcovered by any othermaterial.(d)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National LaborRelationsBoard has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT bypass the United Food andCommercialWorkersInternationalUnion, _AFL-CIO, CLC as the exclusive collective-bargainingrepresentative of our unit employees by directlydealing with our employees and Local 46.WE WILL NOT unilaterally, and without consentof the International Union, modify the terms of ourcollective-bargainingagreementwith the Interna-tionalUnion by reducing the wage rates, set forthin this agreement, of our Waterloo, Iowa employ-ees.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed, you by, Seciion 7 ofthe Act.-WE WILL make whole all employees for lossessufferedas a resultof our-failure to pay the wagerates set forth in our collective-bargaining agree-ment with the International, with interest.THE RATH PACKING COMPANYDECISIONOn the entire record in this-case and from my observa-tion of the witnesses and their demeanor, I make the fol-lowingFINDINGS OF FACTI.THE PARTIES-AND JURISDICTIONThe Rath Packing Company(Respondent or Rath) hasfor many years been engaged in the meat packing indus-try on a nationwide basis.There arecurrently two pro-duction plants in operation,one each in Waterloo, Iowa,and in SanAntonio,Texas, as well as branch operationsinCalifornia,Indiana,Florida,Texas, Iowa, and Geor-gia. It admits and I find that.at all material times men-tioned in the complaint it was and still is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and(7) of the Act.United Food and Commercial Workers InternationalUnion,AFL-CIO, CLC (theCharging Party or theInternational),which by 1968 and 1979 mergers includesthe Amalgamated Meat Cutters and Butcher Workmenof America,and the United PackinghouseWorkers ofAmerica;has been recognized by Rath as-exclusive bar-gaining agent since at least the 1940s in various masteragreements and is-a labor organization within the mean-ing of Section 2(5) of theAct. Local Union 46 ' of theInternational(Local 46)ismade up of Rath's employeesat the Waterloo plant,and is a labor organization withinthe meaning of Section2(5) of the Act.It is not a charg-ing party.11.BARGAINING HISTORY'AND WRITTENAGREEMENTSThe most recent master agreement between Rath andthe International ran from September 1, 1979, to August31, 1982,and was later extended to 1985.The agreementand recognition clauses provide:AGREEMENT1.Thisagreement made and entered into this28th day of February,1980 by andbetween TheRath PackingCompany,hereinaftercalled theCompany,and theUnited Foodand CommercialWorkersInternational Union,AFL-CIO,on behalfof thelocal unions recognized in various plantslisted in Paragraph 2 below,hereinafter called theUnion.STATEMENT OF THE CASEWALTER J. ALPRIN, Administrative Law Judge. Theissue in this caseiswhether an employer violated Section8(a)(5) and (1) of the National LaborRelationsAct (theAct) by negotiating a wage deferral in a separate agree-ment witha union localwithout prior approval by theInternational union or inclusionin themasteragreement.The charge was filed on March 28, 1983, the complaintissued on May 11, 1983, and hearing was held at Water-loo, Iowa, before me on March 29, 1984. A briefing dateof May 3, 1984, was established, later extended to May24, 1984, and briefs were submitted by the GeneralCounsel, by the Charging Party, and by Respondent.RECOGNITION2.TheCompany recognizes the Union as the soleand exclusive bargaining agency for the employeesin the following bargaining units more fully de-scribed in Exhibit I attached hereto and made a parthereof,where the following locals of the Union arerecognized as the exclusive bargaining agencies:1.Waterloo462.Charlotte5253.Dallas544.Houston7225.Morrow, Ga.442 RATH PACKING CO2596.San Antonio1717.Columbus Junction,Ia.4313.TheCompany will not bargain collectivelywith any other labor organization affecting employ-ees in the recognized units during the life of thisagreement.In addition to the seven facilities covered in this masteragreement, Rath has three production facilities which arecovered by separate collective-bargaining agreementswith either the International or one of its locals. TheWaterloo facility is by far the largest of all of Rath's pro-duction facilities.In 1979, Rath was experiencing -severe financial diffi-culties and began negotiations on a plan by which em-ployees would receive a part of their wages in equity se-curities to- the point where' the employees would own amajority interest,and also would forego current paymentof certain employee benefits "to be paid at a later dateout of,profits." In furtherance of these plans, on April13, 1979, Rath and Local 46 enteredintothe "1979 Inter-im Agreement" by which specific benefits were not to bepaid employees when due, but would bepaid into anescrow fund pending a conclusion of negotiations. JesseProsten,then vice president of the International's pack-ing house division,helped to devise and agreed in princi-ple with the concept of locally negotiated deferrals. OnJune 2, 1979, negotiations concluded successfully andRath the Local 46 entered into the "Local Agreement"providing in part that-The Company and the Local Union agree that theterms and conditionsof theMaster Agreement W andof other Agreements now in effect between theCompany and (the 'National Union) shall continuein effect and shall continue to apply to the Local P-46 unit,except only that payment of certain por-tions of the wage and benefit payments required,Agreement:The local agreement in general provided for the deferralof 50 cents per hour ($20 per week based on 40 hours)from the payment of wages and benefits,to.be placed inthe escrow fund established by the 1979 Interim Agree-ment,.. . until the stockholders of the Company and themembership of the Local Union have approved theterms of an agreement with respect to the acquisi-tionof 60% of the stock of the Company by or forthe benefit of participating employees.The local agreement also provided for repayment of de-ferrals from a fund of one-half of any pretax profits, aftermeeting ERISA standards for funding the pension plan.On September 2, 1982,the International,"on its ownbehalf and on behalf of"the same seven local unionsmentioned in the prior master agreement,entered into amemorandum of agreementwith Rath,,extending themaster agreement to August 31, 1985.Thismemorandumof agreement recognized that"the Parties have currentlynegotiated a continuation of various special provisions ofprior deferral agreements which will now expire at mid-night August 31, 1985."By this memorandum of agree-ment the International agreed that:3.TheCompany shall be allowed to continue theexisting deferral of certain vacation holiday and sickbenefitspursuant to . . . an Interim Agreementdated April13, 1979. The Companyshall also be al-lowed to continue the existing deferral of certainCola payments pursuant to a Local Agreementdated June 6, 1979, and otherwise.All of the afore-mentioned deferred benefits shall be subject to asupplemental agreement which will include a profitsharing provision.The memorandum was executed on behalf of the Interna-tional by Lewie G. Anderson.On the same date,September 2, 1982, Rath enteredinto an agreementwith "the Local Unions covered bytheMemorandum of Agreement dated September 2,1982," providing in part3. . . . that during the Rath Master Agreementa total of $20 in wages during each week shallbe . . . deferred and paid into the segregated fundset forth in paragraph 4. herein below ._ . .4.Theparties have, in paragraph 3 above, agreedupon the payment of certain employee benefits intoa segregated fund Such benefit payments,and anyotherswhich the parties may agree to add to thisAgreement,will continue to be paid into the segre-gated fund in accordance with the terms of thisAgreement. An amount equal to a, total of $4.00 inwages during each week shall be contributed to theESOP,ifor its first year funding,and the amountswill be actuarily determined thereafter on at least anannual basis.The remaining amounts contributed tothis segregated fund may,as agreed by the parties,be utilized to purchase and install capital improve-ments and/or to fund advertising;sales expense, andsales promotion expense:The parties will'meet on aperiodic basis to review proposed expenditures whichwill be handled by a combination of written corre-spondence and telephone conference calls.The Com-pany will use its best efforts to take into account, intheir proposed expenditures,the amounts contribut-ed to the segregated fund by each participatingplant.The parties agree to utilize the segregatedfund to the benefit of all of the employees of all ofthe plants.The parties may agree upon other mat-ters for which this money may be utilized. The em-ployee benefit payments which have been paid intothe segregated fund shall remain as deferred andcontingent obligations to be paid to the employeesout of the before-tax profits of the Company as setforth in paragraph 5 below. [Emphasis added.]'Employee stock option plan . 260DECISIONSOF NATIONAL 'LABOR RELATIONS. BOARDIt.apparentlywas never considered that the deferralwould ever increase above $20 per week per employee,but it was recognized that the ESOP contribution por-tionwould require adjustment up or down dependingupon various fluctuating factors, until May 1982, whendeferrals were to end. In addition to stock purchase, thefund was to be utilized,as stated,for capital improve-ments, fund advertising,and sales and salespromotionexpenses..On behalf of the local unions the agreementwas executed by David E.Simmonsof the Dallas local,Donald J. Steven, of the San Antonio local, R. P. Ed-wards, of the Columbus local, and Charles T,Mueller, oftheWaterloo focal. .Taylor, then,stillanofficer of Local.46, suggested toLewie Anderson, who had become the International'svice president in the packinghouse division 2 yearsearli-er but because of other contract- matters had not beenpersonally present for most of the negotiations, that theyhave a breakfastmeetingwith Rath's attorney, CharlesSwisher, on September 2, 1982, prior to execution of theagreement. Swisher testified that at this meeting he spe-cifically calledAnderson'sattentionto paragraph 4 ofthe agreement, to be entered into with the locals, ex-plaining that Rath's financial situation would possibly re-quire future deferrals to be negotiated directly betweenRath and the locals, and at thesametime' assuring himthat these past, current and presumably future deferralswere not wage concessions and would not create a devi-ation from the masteragreemententered into' with theInternational. Swisher further testified that Anderson hadcommented that he-was notgoing to signthe agreementinvolving the locals since he "did not want.the Interna-tional's name on anyagreementthat in any way indicatesdeviation or possible deviation from theInternationalHe said I understand it, but I amnot goingto sign it."Anderson's testimony flatly contradicts all of this,-statingthat all theterms' of the agreement had been negotiatedby that time and no conversationregardingparagraph 4took place. The third person atthe meeting, -Taylor, thenan officer of Local 46 and now chiefoperatingofficer ofRath,, supported Swisher's account of the conversation,in that "Swisher pointed out thelanguage,the deferrallanguage inthe local agreement and asked if this wouldbe acceptable to Lewieand I.. . Lewie asked me whatI thought and I said I thinkitgivesus the authority weneed and he agreed."-'Rath's financialsituationworsened, and on February13, 1983, it told Local 46 that it required additional wagereductions of from $2 to $3 per hour. Swisher, in'testify-ing, used the word "deferrals" for such reductions, whileTaylor testified that the word "concession" was firstused,which so enraged the union officers that he sug-gested the reductions be wage deferrals. Three dayslater,on February 16, 1983, Local 46 convened a meet-ing with Rath's directors at which it presented a propos-al`for a "two dollar ($2.00) per hour deferral to'be put inan escrow account" effective March 7, -and that "Eachmonth thereafter, after the approval of the Local Unions,the Union would release money from the' escrow to theCompany up to the point -that we break even." Theagreementwas to be reviewed on October1, .1983, andwas subject to further conditions,includingTaylor beingoffered the presidency of Rath, operations being reducedtoWaterloo and one other plant, 20-percent salary re-ductions of "exempt" persons, and a "staff' personnel re-duction of 20 percent.The following day, February 17, 1983, Rath's directorsvoted''to attempt to negotiate a deferral of $2.50 per hour"into the profit sharing fund" for a 10-month period, andformation of an executive crisis committee to considerother proposals. A letter to this effect was sent-by Rathto Local 46 on Friday, February 18, 1983, and a similarletter-was simultaneously sent by Rath to the Interna-tional, seeking- its participation.On Saturday the Localagreed to allow members to vote on the proposal.On Monday, February 21, 1983, Anderson sent tele-grams to both Rath and Local 46, stating:Ithas come .to my attention that there may havebeensome'local, discussions inWaterloo with refer-enceto the possibility of reducing terms and condi-tions set forth in the Master Agreement with yourCompany. This will place you on notice that nolocal union has been authorized by the United FoodandCommercialWorkers InternationalUnion,AFL-CIO, to act on behalf of the InternationalUnion to change any terms and conditions of theMaster Agreement..The following day, Anderson called a meeting of repre-sentatives of Locals dealing with Rath, the so-calledRath Chain, stating that the proposal had to be consid-ered by the entire Chain. Mueller, the Waterloo Localrepresentative, took the position that Local 46 was au-thorized by prior agreements to consider the proposal in-dividually, but was told by Anderson that this was notsoWith the possible exception of Mueller, -the Chainvoted not to consider the proposal, and Mueller was spe-cifically instructed byAnderson, upon pain of unionlegal- action,, not to hold any discussions with Rath orconduct any membership vote on the proposal Howev-er,Local 46 voted sometime before the end of themonth, and "overwhelmingly approved the deferral ofwages." The Local stated that its action was "in con-formity with paragraphs 3 and 4 of the"agreement.2III.DISCUSSIONThe analysis found inGeneral Electric Co.,150 NLRB192, 263-264 (1964), enfd. 418 F.2d 736 (2d Cir. 1969), ishighly pertinentand remainsa precisestatementof appli-cable law: ' - 'The law is, of course, well settled that it is the dutyof. an employer* to bargain exclusively with thechosen representative of his employees, -an obliga-tionwhich "exacts the negative duty to treat withno other." .. . It has, frequently been held violativeof Section8(a)(5) and(1) of the Act for an employ-er to attempt to bypass a designatedbargaining2Testimony regarding a phone conversation between Swisher and An-derson sometime during this period, possibly before-and possibly after-thevote, I find-not only disputed but so uncertain and inconclusive by bothparties regarding details as to be nondeterminative 'RATH PACKING CO --261agent by dealing directly with employees, individ-ually or as a group, or, for that matter, similar tothe situation here, with a representative of a seg-ment of a bargaining unit, such as, for example, alocal where an International Union is the bargainingagent for a broader group.The charge in this matter was filed by the Internation-al,and lest we unnecessarily tarry in the quagmire. ofwhether the exclusive bargaining agent in the matter, athand was the Local, the Chain of locals, the Internation-al,or some combination, let us hurry forward toBrae-burnAlloy Steel Division,202 NLRB 1127,`.1128 (1973),which held that "conduct` acquiesced in,-and encouragedby, [the] bargaining representative" does not 'violate Sec-tion 8(a)(5) and (1) of the Act As Administrative LawJudge Roth wrote, with affirmation by the Board, "[A]nemployer does not violate Section 8(a)(5) by dealingwith a local union, even though the- parental Internation-al is the designated or certified collective-bargaining rep-resentative, - when the International has acquiesced in'such bargaining at the local level..In sum, the Boardlooks to the realities of the relationship among the parties,not merely to the identity' of the designated or certified col-lective-barganing 'representative."M & M TransportationCo., 239 NLRB 73, 76 (1978), emphasis added.3In the matter at hand, the International, as the Charg-ing Party, claims recognition-as,exclusive bargaining rep-'resentative.Assuming arguendo this to be the case, theGeneral, Counsel failed to meet the defense of acquies-cence in bargaining with local unions on so-called defer-aware of local agreements between the employer andLocal 46 parallel with the master agreement between thesame employer and the International. It has assisted. intheir formulation, referred to them in the master agree-ment, and knowingly used them as a cloak to permitmembers of one local to break ranks with Internationalsolidaritywhere exigency required. It cannot here dis-avow its' acquiescence.43 See alsoComputer Sciences Corp,258 NLRB 641, 645 (1981),SpectorFreight System,260 NLRB 86, 95 (1982), andBranch Motor ExpressLines,260 NLRB 108, 116 (1982)*For this reason it is not necessary to'rule on the testimonial conflictregarding the breakfast meeting of September 2, 1982 Anderson and theInternationalwere obviously aware of the two prior deferral agree-ments-the April 13, "1979-IntenmAgreement" and the June 2, 1979"Local Agreement," as they are specifically referred to in theInterna-tional's agreement, executed by Anderson later on September 2, 1982Even if the two earlier deferral agreements were not referred-to in theInternational'sextension of the master agreement, it is inconcievable thatthe International would not have knowledge of the joint action of four ofits locals inagreeingto the September 2, 1982, deferral agreement TheOne may- question-whether the International, thoughhaving at times acquiesced, may not reassert its exclusivestatus.While such is not the claim here of the Interna-tional or of the General Counsel, it would appear clearthat rights unilaterally, foresworn might be timely reas-serted, but only where a third party, here the employer,has not already taken action in reliance on the abdica-tion. In its warning telegram of February 21 the Interna-tionalmade no referance to the issue it had delegated toLocal 46, of agreeing to "deferrals." Though in my opin-ion acceptance by -employees of anything other thanagreed-upon wages in hand on payday, whether it bestock of questionable value or an in futuro right to theo-retical profits, constitutes a concession, both the Interna-tional and Local 46 were willing to differentiate betweena flat, final wage reduction on the one hand, and, on theother, a deferral of a portion of wages with the possibili-ty of being made. whole at a later date. Local 46 wasgiven the authority to bargain such deferrals so long asthat line between, deferral and concession, whether realor illusory,was not crossed Here, the International'swarning telegrams did nof ,redefine that line or reducethe Local's authority to-'agree to deferrals, and the oraladmonition to the Waterloo member of the Rath Chaindid not extend to the Employer. The action by Rath inreliance on the International's prior position would there-fore bind the International. 'CONCLUSIONS OF-LAW1.The Respondent, The Rath Packing Company, is anemployer engaged in commerce within the meaning oftheAct, and United Food and Commercial WorkersInternational Union, AFL-CIO, the Charging Party, is alabor, organization within the meaning of the Act.2The General Counsel has not established by- a pre-ponderance of the evidence that the ,Respondent hasfailed and refused, and is failing and refusing, to bargaincollectively and in good faith with the representative ofits employees.3The General, Counsel has not established by a pre-ponderance of the evidence that the Respondent hasinterferedwith, restrained, and coerced, and is interfer-ing with, restraining, and coercing employees in the ex-ercise of the rights- guaranteed in Section 7 of the Act.[Recommended Order for dismissal omitted from pub-lication.]-issues governing -the decision herein are knowledge and acquiescence,which have been shown to exist Should a resolution of the testimonialconflict be later' required, however, I would credit the testimony ofTaylor and Swisher, reflecting comments by each which would havebeen appropriate and expected - under the circumstances of the meeting